Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation reading as follows:
1. The appeals for reappraisement enumerated in the attached schedule and made a part hereof are limited to the merchandise described in said schedule, with or without qualifying Words and with or without symbols, and on the relevant dates of exportation such or similar merchandise was being freely offered for sale pursuant to Section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, or Section 402(e) of the said Act as it existed prior to the said amendment, as indicated in the attached schedule.
2. On the relevant dates of exportation there was no higher export value for such or similar merchandise, as such value is • defined1 in Section 402a (d) of said Act.
That the above appeals may be deemed to be submitted for decision upon this stipulation; and that each of the appeals as to alii other merchandisé not above referred to is hereby abandoned.
On the agreed facts, I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as it existed prior to the effective date of the amendment thereof by the Customs Simplification Act of 1956, or section 402a (c) of the said act, as amended by the Customs Simplification Act of 1956, depending upon the date of entry or withdrawal from warehouse for consumption, is the proper basis of value of the merchandise described in the attached schedule, and that such value in each case is as shown in the column in said schedule headed “Value.”
In all other respects and as to all other merchandise, the appeals *490for reappraisement, having been abandoned, are, to that extent, dismissed.
Judgment will issue accordingly.




*491



*492



*493



*494